      CASE 0:19-cv-00472-DWF-TNL Document 7 Filed 03/22/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Brock Fredin,                                      Case No. 19-cv-472 (DWF/TNL)

                      Plaintiff,

 v.                                                             ORDER

 City Pages and Michael Mullen,

                      Defendants.




       On February 25, 2019, Plaintiff Brock Fredin filed a complaint against City Pages

and Michael Mullen, raising a number of claims related to an article that City Pages

published. (ECF No. 1). Fredin did not pay a filing fee, but instead submitted an application

seeking leave to proceed in forma pauperis (“IFP”). (ECF No. 2). His IFP application is

pending before the Court.

       On March 14, 2019, the Court ordered that Fredin pay an initial partial filing fee of

at least $59.05 within 20 days. (ECF No. 5). That order was mailed to the address that

Fredin used to sign his complaint: 11807 7th Avenue, Baldwin, Wisconsin 54002. Shortly

thereafter, the Court received a letter from Fredin dated March 13, 2019, requesting that

the Court stay this case because he was incarcerated at the Ramsey County Correctional

Facility. (ECF No. 6). He also asked that all mail related to this matter be sent to the

Ramsey County Correctional Facility until his release.
      CASE 0:19-cv-00472-DWF-TNL Document 7 Filed 03/22/19 Page 2 of 3



       Because Fredin’s IFP application has not yet been approved and because that

application must be addressed before any additional action can be taken in this matter, the

Court will deny Fredin’s request to stay the case without prejudice. In addition, Fredin

likely did not receive the Court’s March 14, 2019 Order because it was sent to his

Wisconsin address. The Court will therefore direct the Clerk of Court to mail a copy of

both the March 14, 2019 Order and this Order to the address that Fredin provided in his

March 13, 2019 letter. The Court will also provide Fredin a brief extension in which to

submit his filing fee. The Court cautions Fredin, however, that failure to submit the filing

fee within the deadline provided by this Order will result in this Court recommending that

the case be dismissed for failure to prosecute.

       Therefore, based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1. Plaintiff Brock Fredin must pay an initial partial filing fee of at least $59.05
          within 20 days of the date of this order.

       2. Should Fredin fail to pay the initial partial filing fee, it will be recommended
          that this action be dismissed without prejudice for failure to prosecute.

       3. The Clerk of Court is directed to mail a copy of this Order and the Court’s March
          14, 2019 Order (ECF No. 5) to Fredin at the following address: Ramsey County
          Correctional Facility, 297 Century Boulevard, Maplewood, Minnesota 55119.
          The Clerk of Court shall also update Fredin’s address on the docket.

       4. Fredin shall promptly update the Court with his new address upon his release
          from the Ramsey County Correctional Facility.

       5. Fredin’s request to stay this matter is hereby DENIED without prejudice.

       6. All prior consistent orders remain in full force and effect.




                                             2
     CASE 0:19-cv-00472-DWF-TNL Document 7 Filed 03/22/19 Page 3 of 3



      7. Failure to comply with any provision of this Order or any other prior consistent
         Order shall subject the non-complying party, non-complying counsel and/or the
         party such counsel represents to any and all appropriate remedies, sanctions and
         the like, including without limitation: assessment of costs, fines and attorneys’
         fees and disbursements; waiver of rights to object; exclusion or limitation of
         witnesses, testimony, exhibits and other evidence; striking of pleadings;
         complete or partial dismissal with prejudice; entry of whole or partial default
         judgment; and/or any other relief that this Court may from time to time deem
         appropriate.


Date: March 22, 2019                                  s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota

                                               Fredin v. City Pages, et al.

                                               Case No. 19-cv-472 (DWF/TNL)




                                           3
